Bill Hanson was convicted in the county court of Dewey county of the crime of unlawful possession of intoxicating liquor, to wit: about eleven pints of bonded whisky; and his punishment assessed at a fine of $50 and 30 days imprisonment in the county jail.
Defendant appealed to this court on the 8th day of April, 1941, but no brief has been filed in support of his assignment of errors. This case was submitted on the 13th day of November, 1941, after notice was given to defendant, on motion to dismiss by the Attorney General. The time granted defendant to file brief in this case has expired.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the *Page 224 
judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
A careful examination of the record reveals no error prejudicial to the rights of the defendant. The judgment of the county court of Dewey county is therefore affirmed.